Citation Nr: 1536205	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-43 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for muscle spasms, to include as related to service in Southwest Asia. 

2.  Entitlement to service connection for hearing loss of the left ear with eustachian tube dysfunction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from September 1981 to March 1982.  He then had several years of service in the Minnesota National Guard until July 1987 and from April 1989 to June 1992.  He then served on active duty from August 2008 to June 2009, with service in Iraq from September 2008 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

Here, the Board notes that the Veteran requested to appear before a member of the Board in his October 2010 VA Form 9.  Subsequent to the October 2010 VA Form 9, the Veteran was afforded two Board hearings in March 2014 and May 2015.  These hearings addressed the issue of entitlement to service connection for an acquired psychiatric disorder.  Neither the Veteran nor his representative offered testimony on the issues of service connection for an ear disability and muscle spasms.  In Scott v. McDonald, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . ."  789 F.3d 1375 (Fed. Cir. 2015).  In the instant case, the Veteran was afforded two Board hearings since he submitted his October 2010 VA Form 9 and he has not raised the issue of entitlement to service connection for muscle spasm or an ear disability at either hearing.  In light of the Federal Circuit's holding in Scott, the Board finds that the Board can proceed to adjudicate the Veteran's service connection claims without remanding for a hearing as the Veteran has been afforded two Board hearings and has not raised these service connection claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an ear disability and muscle spasms are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board must remand the Veteran's service connection claim for muscle spasm.  The Veteran was afforded a VA examination in July 2009.  The examiner stated that there was no current evidence of a muscle disorder based on symptom presentation and normal physical examination.  However, since that time an October 2009 VA treatment record noted recurrent muscle twitching which was likely consistent with myoclonus or fasciculations.  The Board finds that in light of this treatment record, a new VA examination is warranted in order to adequately determine the nature and etiology of the Veteran's condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).      

The Board further notes that the Veteran appealed the denial of hearing loss of the left ear with eustachian tube dysfunction.  The RO denied entitlement to benefits for this claim because the Veteran did not have a current disability for hearing loss pursuant to 38 C.F.R. § 3.385.  In his VA Form 9, he contends that he has periods where he cannot hear due to the eustachian tube dysfunction.  He stated that "he cannot hear anything."  The Board has construed this statement as an indication of worsening and thus the Veteran should be afforded a new VA examination upon remand.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, the Board notes that the July 2009 VA examination report referenced left eustachian tube dysfunction.  A March 2009 service treatment record noted that inner ear pressure was likely related to a eustachian tube dysfunction caused by allergies.  Therefore, upon remand, a VA examiner should opine as to whether the Veteran has hearing loss related to service and whether he has an ear disability that had its onset in service or is caused or aggravated by the Veteran's service-connected asthma with allergic rhinitis.  

The Veteran should be given an opportunity to identify any healthcare provider who treated him for either of the conditions on appeal.  Thereafter, any identified records that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding records of VA treatment for muscle spasm and an ear disability and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file. 

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include records of any private treatment.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, onset, and etiology of his disorders.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA Gulf War examination to determine the current nature, onset, and etiology of any muscle spasm condition found to be present.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to address each of the following questions:

 (a) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

The examiner should discuss the October 2009 VA treatment record noting possible myoclonus or fasciculations.   Please also discuss the February 2013 VA treatment record noting a history of fasciculations. 

 (b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

 (d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

 (e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)? 

(f) If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

 In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any ear disability found to be present. 

Initially, the examiner should determine whether the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  If so, the examiner should opine as to whether such hearing loss disability had its onset in service or is related to service. 

Then, the examiner should opine as to whether the Veteran has an ear disability other than a hearing loss disability.  If so, he should opine as to whether it had its onset in service or is otherwise related to service.  The examiner should also state whether the diagnosed ear disability is caused by or aggravated by the Veteran's service connected asthma with allergic rhinitis.  
   
The examiner should discuss the March 2009 service treatment record, the July 2009 VA examination report, and the Veteran's October 2010 lay statement.  

6.  Then, the claim should be readjudicated.  If the benefits sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


